ALLOWANCE
Claims 1-15, 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Allowable Subject Matter section in 18 Dec 20 Office Action (mailed 22 Dec 20) is incorporated here.  The present amendment to claim 18 aligns the claim 1 in regards to the allowable feature: product definitions being the schema, rather than the product definitions as laid out in accordance with a schema.  Applicants’ identified technical field is log entry generation and management; review of the prior art of data storage related fields does not show a schema as a component (as opposed to a disembodied feature that embodied component is in accordance with or describes).

Regarding the 112 rejections, the amendment, which places both terms “rule” and “calculation” as elements of a list within the same claim, indicates that the terms are not intended to be identically scoped.  This resolves the residual question posed by the originally filed disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        24 Mar 21